DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on August 14, 2022.
Status of claims within the present application:
Claims 1 – 20 are pending.
Claims 1, 9, and 15 are amended.

Response to Arguments
Applicant’s arguments, see page [7] of applicant’s remarks, filed August 14, 2022, with respect to the rejections of claims 1, 9, and 15 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention, have been fully considered and persuasive. Therefore, the rejection has been withdrawn.
Applicant’s arguments, see page [7 – 9] of applicant’s remarks, filed October 21, 2021, with respect to the rejections of claims 1 – 4, 8 – 11, and 15 – 17 under 35 U.S.C. 103 as being unpatentable over US 20180157562 A1 to Li et al., (hereafter, "Li") in view of US 20080282087 A1 to Stollon, have been fully considered, but are not persuasive. Therefore, Applicant is directed to the response below:
Applicant’s arguments with respect to claims 1, 9, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites the limitation “the one or more debug registers” in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the one or more debug registers” is interpreted as “a one or more debug registers”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 8 – 11, and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180157562 A1 to Li et al., (hereafter, "Li") in view of US 20080282087 A1 to Stollon et al., (hereinafter, “Stollon”).
Regarding claim 1, Li teaches an apparatus, comprising: an accelerator device comprising processing circuity to facilitate acceleration of a processing workload executable on a remote processing device; [Li, para. 35 discloses computer terminal 10 may include one or more (only one is shown in the figure) processors 102. Processor 102 may include, but is not limited to, a processing apparatus such as a micro processing unit (MCU) or a programmable logic device (FPGA). Para. 36 discloses processor 102 can perform various functional applications and data processing. For example, processor 102 can implement a vulnerability detection method of the foregoing application program, by running the software programs and modules stored in memory 104. Para.36 In some examples, memory 104 may further include memories remotely set with respect to processor 102] a computer-readable memory to store instructions executable on the accelerator device; [Li, para. 36 discloses memory 104 may include a high-speed random access memory, and may further include a non-volatile memory, such as one or more magnetic storage apparatuses, a flash memory, or other non-volatile solid-state memories. In some examples, memory 104 may further include memories remotely set with respect to processor 102, and these remote memories may be connected to computer terminal 10 through a network] a debug module comprising: one or more debug registers to store debug data for the instructions executable on the accelerator device; [Li, para. 11 discloses a service terminal device, which is installed with a debug bridge executable program and a virtual host and configured to: after the virtual host receives and caches a debug bridge data packet generated by the debug bridge executable program] processing circuitry to: receive, from a debug application on the remote processing device, a memory access request directed to a target debug register of the one or more debug registers; [Li, para. 65 discloses after the target terminal device receives the debug bridge data packet remotely transmitted by the service terminal device. Para. 66 discloses a debug bridge daemon process running on the target terminal device generates a debug bridge reply data packet according to the debug bridge data packet. Para. 67 discloses the debug bridge daemon process can be used for parsing, in coordination with the debug bridge executable program running on the service terminal device, the transmission protocol packet on the storage device interface. The debug bridge daemon process can be further used for responding to the service request initiated by the debug bridge executable program, and providing a service for the debug bridge executable program.] in response to the presence of the memory access request in the target debug register, retrieve the debug data from a debug vector of a customer logic module; [Li, para. 67 discloses debug bridge daemon process is used to be connected to a debug bridge service process and provide a service for a debug bridge client running on a host. The debug bridge reply data packet can include service data generated by the debug bridge daemon process in response to the service request in the debug bridge data packet.], but Li does not teach a debug cryptographic module situated in a static memory region of computer readable memory and comprising processing circuitry to receive, from the remote processing device, a cryptographic key associated with an address range of the one or more debug registers; the debug cryptographic module further comprising processing circuitry to: encrypt the debug data in the target debug register using the cryptographic key to generate encrypted debug data; and return the encrypted debug data to the debug application.
However, Stollon does teach a debug cryptographic module situated in a static memory region of computer readable memory and comprising processing circuitry to receive, from the remote processing device, a cryptographic key associated with an address range of the one or more debug registers, [Stollon, para. 42 discloses Once the probe has verified its identity to JTAG logic 20, for embodiments where this feature is implemented, the probe and SoC can exchange encrypted traffic comprising commands and data. Because JTAG logic 20 transmits encrypted debug data or trace information to probe 25, this information will remain encrypted unless probe 25 supports the proper encryption protocol and has a valid de-encryption key. A would-be hacker would have to break or steal three different keys (probe license key, JTAG public key and probe public key) before it would be able to recover plain text from SoC 10. This would be extremely difficult to do on a consistent basis due to the time limited duration of the probe license key. Similarly, since the probe transmits its commands and data in encrypted form, it will be difficult for a hacker to hijack the JTAG logic 20 by issuing rogue commands. Thus, the user must possess a valid key before JTAG logic 20 can recover and execute commands sent by probe 25. The on-chip encryption/decryption engine 23 handles the decryption process for the encrypted traffic.] the debug cryptographic module further comprising processing circuitry to: encrypt the debug data in the target debug register using the cryptographic key to generate encrypted debug data; [Stollon, para. 65 discloses an inverted encryption/decryption scheme or a duplex approach for bi-directional encryption and decryption of JTAG traffic is preferred to allow secured loading from the JTAG port. The encrypted information can include both authentication of valid probe/target interface and encryption of debug data (trace as an example), so that the JTAG interface is only enabled for a probe that supports the proper JTAG protocol and has a correct encryption key. The encryption may alternately be handled as one encryption key for the on-chip to probe interface and a separate key for re-encrypting data from the probe to SW interface] and return the encrypted debug data to the debug application. [Stollon, para. 61 discloses before exporting the trace information to the trace generation software 160, it is encrypted by encryption/decryption engine 180. The decision of where to locate trace memory 150 can be based on user requirements such as the desired size of trace memory 150 and the relative capture rate of trace information compared to the encryption rate of encryption/decryption engine 180. In yet another alternative embodiment, trace memory 150 is located on-chip and encrypted trace information is stored therein. Trace information exported to the trace generation software 160 in its encrypted form.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Stollon’s system with Li’s system, with a motivation to encrypt data going from SoC 10 to the probe and host and decrypt traffic received from the host and probe to SoC 10 and minimize the risk that a hacker can use a probe that sends commands to JTAG logic 20 to, for example, instruct processor 13 to transmit plain text out through an unencrypted serial port or other link that is not covered by the encryption system. [Stollon, para. 29]

Regarding claim 2, modified Li teaches the apparatus of claim 1, but Li does not teach the debug module further comprising: at least one range register to store a memory address range of the one or more debug registers.
However, Stollon does teach the debug module further comprising: at least one range register to store a memory address range of the one or more debug registers. [Stollon, para. 33 discloses Buffer 24 may be utilized differently depending on the cipher algorithm employed by SoC 10. For example, if the cipher encrypts cipher blocks, plain text traffic is accumulated in buffer 24 prior to the encryption or decryption. If the cipher operates on a continuous stream, encrypted traffic may be stored in buffer 24. If the employed cipher algorithm operates on a continuous stream of traffic and the encrypted traffic is stored in buffer 24 until bandwidth is available to transfer the encrypted traffic off-chip. Commands provided to JTAG logic 20 may request processor 13 to allocate addition buffer space in volatile memory 15. This additional buffer space may be required, for example, if debug and trace data accumulate at a rate that is faster than the encryption rate of the encryption engine. JTAG logic 20 uses a dedicated portion of memory 15 as an overflow buffer thereby eliminating the need for buffer 24.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Stollon’s system with Li’s system, with a motivation to encrypt data going from SoC 10 to the probe and host and decrypt traffic received from the host and probe to SoC 10 and minimize the risk that a hacker can use a probe that sends commands to JTAG logic 20 to, for example, instruct processor 13 to transmit plain text out through an unencrypted serial port or other link that is not covered by the encryption system. [Stollon, para. 29]

As per claim 3, modified Li teaches the apparatus of claim 1, wherein the debug registers reside in a static memory location of the apparatus. [Li, para. 50 discloses the feedback information can be used for notifying the debug bridge executable program that transmission of the corresponding debug bridge data packet has been completed. The debug bridge data packet can be cached in a memory chip or other storage media such as a hard disk.]

As per claim 4, modified Li teaches the apparatus of claim 1, the debug module comprising processing circuitry to: receive, from the debug application, an attestation request; [Li, para. 48 discloses a virtual host running in the server device can receive, through a virtual USB interface, the ADB data packet generated by the ADB executable program in the server device. Para. 49 discloses the virtual host caches the debug bridge data packet and generates feedback information. Para. 44 discloses a debug bridge executable program, such as ADB.exe, running in the cloud server can generate an ADB service request, and encapsulate the service request to generate an ADB data packet] and in response to the attestation request, return attestation data to the debug application. [Li, para. 51 discloses the virtual host returns the feedback information to the debug bridge executable program, such that the debug bridge executable program sends a newly generated debug bridge data packet to the virtual host. The debug bridge data packet can be remotely transmitted by the service terminal device to a target terminal device.]

Regarding claim 8, modified Li teaches the apparatus of claim 1, but Li does not teach the debug module further comprising: a joint test action group (JTAG) interface.
	However, Stollon does teach the debug module further comprising: a joint test action group (JTAG) interface. [Stollon, para. 24 discloses the system comprises encryption logic associated with a JTAG subsystem and decryption logic in the probe for encrypted JTAG read traffic. Inverted encryption/decryption logic provides bi-directional encryption and decryption of JTAG traffic. Encrypted information includes both authentication of valid probe/target interface and encryption of debug data. Para. 26 discloses JTAG logic 20 interfaces with system logic and is often beneficial for hardware debug/bring-up.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Stollon’s system with Li’s system, with a motivation to encrypt data going from SoC 10 to the probe and host and decrypt traffic received from the host and probe to SoC 10 and minimize the risk that a hacker can use a probe that sends commands to JTAG logic 20 to, for example, instruct processor 13 to transmit plain text out through an unencrypted serial port or other link that is not covered by the encryption system. [Stollon, para. 29]

Regarding claim 9, Li teaches a computer-based method, comprising: storing, in one or more debug registers of a debug module of an apparatus, debug data for instructions executable on the accelerator device; [Li, para. 11 discloses a service terminal device, which is installed with a debug bridge executable program and a virtual host and configured to: after the virtual host receives and caches a debug bridge data packet generated by the debug bridge executable program] receiving, from a debug application on the remote processing device, a memory access request directed to a target debug register of the one or more debug registers; [Li, para. 65 discloses after the target terminal device receives the debug bridge data packet remotely transmitted by the service terminal device. Para. 66 discloses a debug bridge daemon process running on the target terminal device generates a debug bridge reply data packet according to the debug bridge data packet. Para. 67 discloses the debug bridge daemon process can be used for parsing, in coordination with the debug bridge executable program running on the service terminal device, the transmission protocol packet on the storage device interface. The debug bridge daemon process can be further used for responding to the service request initiated by the debug bridge executable program, and providing a service for the debug bridge executable program.] in response to the presence of the memory access request in the target debug register, retrieving the debug data from a debug vector of a customer logic module; [Li, para. 67 discloses debug bridge daemon process is used to be connected to a debug bridge service process and provide a service for a debug bridge client running on a host. The debug bridge reply data packet can include service data generated by the debug bridge daemon process in response to the service request in the debug bridge data packet.], but Li does not teach receiving, in a debug cryptographic module situated in a static memory region of computer readable memory, a cryptographic key associated with an address range of the one or more debug registers; encrypting the debug data in the target debug register using the cryptographic key to generate encrypted debug data; and returning the encrypted debug data to the debug application.
However, Stollon does teach receiving, in a debug cryptographic module situated in a static memory region of computer readable memory, a cryptographic key associated with an address range of the one or more debug registers; [Stollon, para. 42 discloses Once the probe has verified its identity to JTAG logic 20, for embodiments where this feature is implemented, the probe and SoC can exchange encrypted traffic comprising commands and data. Because JTAG logic 20 transmits encrypted debug data or trace information to probe 25, this information will remain encrypted unless probe 25 supports the proper encryption protocol and has a valid de-encryption key. A would-be hacker would have to break or steal three different keys (probe license key, JTAG public key and probe public key) before it would be able to recover plain text from SoC 10. This would be extremely difficult to do on a consistent basis due to the time limited duration of the probe license key. Similarly, since the probe transmits its commands and data in encrypted form, it will be difficult for a hacker to hijack the JTAG logic 20 by issuing rogue commands. Thus, the user must possess a valid key before JTAG logic 20 can recover and execute commands sent by probe 25. The on-chip encryption/decryption engine 23 handles the decryption process for the encrypted traffic.] encrypting the debug data in the target debug register using the cryptographic key to generate encrypted debug data; [Stollon, para. 65 discloses an inverted encryption/decryption scheme or a duplex approach for bi-directional encryption and decryption of JTAG traffic is preferred to allow secured loading from the JTAG port. The encrypted information can include both authentication of valid probe/target interface and encryption of debug data (trace as an example), so that the JTAG interface is only enabled for a probe that supports the proper JTAG protocol and has a correct encryption key. The encryption may alternately be handled as one encryption key for the on-chip to probe interface and a separate key for re-encrypting data from the probe to SW interface] and returning the encrypted debug data to the debug application. [Stollon, para. 32 discloses an encryption/decryption engine 23 interposed between OCI 21 and test port 22. Engine 23 prevents unauthorized access to internal registers while retaining the advantages provided by on-chip trace and debug logic. Encryption/decryption engine 23 encrypts traffic received from OCI 21 and decrypts traffic received by test port 22. A dedicated buffer memory 24 is included as part of JTAG logic 20 for temporary store of trace and debug data to compensate for any latency introduced by the encryption/decryption process.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Stollon’s system with Li’s system, with a motivation to encrypt data going from SoC 10 to the probe and host and decrypts traffic received from the host and probe to SoC 10 and minimize the risk that a hacker can use a probe that sends commands to JTAG logic 20 to, for example, instruct processor 13 to transmit plain text out through an unencrypted serial port or other link that is not covered by the encryption system. [Stollon, para. 29].

Regarding claim 10, modified Li teaches the method of claim 9, but Li does not teach further comprising: storing, in at least one range register, a memory address range of the one or more debug registers.
However, Stollon does teach further comprising: storing, in at least one range register, a memory address range of the one or more debug registers. [Stollon, para. 33 discloses Buffer 24 may be utilized differently depending on the cipher algorithm employed by SoC 10. For example, if the cipher encrypts cipher blocks, plain text traffic is accumulated in buffer 24 prior to the encryption or decryption. If the cipher operates on a continuous stream, encrypted traffic may be stored in buffer 24. If the employed cipher algorithm operates on a continuous stream of traffic and the encrypted traffic is stored in buffer 24 until bandwidth is available to transfer the encrypted traffic off-chip. Commands provided to JTAG logic 20 may request processor 13 to allocate addition buffer space in volatile memory 15. This additional buffer space may be required, for example, if debug and trace data accumulate at a rate that is faster than the encryption rate of the encryption engine. JTAG logic 20 uses a dedicated portion of memory 15 as an overflow buffer thereby eliminating the need for buffer 24.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Stollon’s system with Li’s system, with a motivation to encrypt data going from SoC 10 to the probe and host and decrypt traffic received from the host and probe to SoC 10 and minimize the risk that a hacker can use a probe that sends commands to JTAG logic 20 to, for example, instruct processor 13 to transmit plain text out through an unencrypted serial port or other link that is not covered by the encryption system. [Stollon, para. 29]

As per claim 11, modified Li teaches the method of claim 9, further comprising: receiving, from the debug application, an attestation request; [Li, para. 48 discloses a virtual host running in the server device can receive, through a virtual USB interface, the ADB data packet generated by the ADB executable program in the server device. Para. 49 discloses the virtual host caches the debug bridge data packet and generates feedback information. Para. 44 discloses a debug bridge executable program, such as ADB.exe, running in the cloud server can generate an ADB service request, and encapsulate the service request to generate an ADB data packet] and in response to the attestation request, returning attestation data to the debug application. [Li, para. 51 discloses the virtual host returns the feedback information to the debug bridge executable program, such that the debug bridge executable program sends a newly generated debug bridge data packet to the virtual host. The debug bridge data packet can be remotely transmitted by the service terminal device to a target terminal device.]

Regarding claim 15, Li teaches one or more non-transitory computer-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a computing device to: store, in one or more debug registers of a debug module of an apparatus, debug data for instructions executable on the accelerator device; [Li, para. 11 discloses a service terminal device, which is installed with a debug bridge executable program and a virtual host and configured to: after the virtual host receives and caches a debug bridge data packet generated by the debug bridge executable program] receive, from a debug application on the remote processing device, a memory access request directed to a target debug register of the one or more debug registers; [Li, para. 65 discloses after the target terminal device receives the debug bridge data packet remotely transmitted by the service terminal device. Para. 66 discloses a debug bridge daemon process running on the target terminal device generates a debug bridge reply data packet according to the debug bridge data packet. Para. 67 discloses the debug bridge daemon process can be used for parsing, in coordination with the debug bridge executable program running on the service terminal device, the transmission protocol packet on the storage device interface. The debug bridge daemon process can be further used for responding to the service request initiated by the debug bridge executable program, and providing a service for the debug bridge executable program.] in response to the presence of the memory access request in the target debug register, retrieve the debug data from a debug vector of a customer logic module; [Li, para. 67 discloses debug bridge daemon process is used to be connected to a debug bridge service process and provide a service for a debug bridge client running on a host. The debug bridge reply data packet can include service data generated by the debug bridge daemon process in response to the service request in the debug bridge data packet.], but Li does not teach receive, in a debug cryptographic module situated in a static memory region of computer readable memory, a cryptographic key associated with an address range of the one or more debug registers; encrypt the debug data in the target debug register using the cryptographic key to generate encrypted debug data; and return the encrypted debug data to the debug application.
However, Stollon does teach receive, in a debug cryptographic module situated in a static memory region of computer readable memory, a cryptographic key associated with an address range of the one or more debug registers; [Stollon, para. 42 discloses Once the probe has verified its identity to JTAG logic 20, for embodiments where this feature is implemented, the probe and SoC can exchange encrypted traffic comprising commands and data. Because JTAG logic 20 transmits encrypted debug data or trace information to probe 25, this information will remain encrypted unless probe 25 supports the proper encryption protocol and has a valid de-encryption key. A would-be hacker would have to break or steal three different keys (probe license key, JTAG public key and probe public key) before it would be able to recover plain text from SoC 10. This would be extremely difficult to do on a consistent basis due to the time limited duration of the probe license key. Similarly, since the probe transmits its commands and data in encrypted form, it will be difficult for a hacker to hijack the JTAG logic 20 by issuing rogue commands. Thus, the user must possess a valid key before JTAG logic 20 can recover and execute commands sent by probe 25. The on-chip encryption/decryption engine 23 handles the decryption process for the encrypted traffic.] encrypt the debug data in the target debug register using the cryptographic key to generate encrypted debug data; [Stollon, para. 65 discloses an inverted encryption/decryption scheme or a duplex approach for bi-directional encryption and decryption of JTAG traffic is preferred to allow secured loading from the JTAG port. The encrypted information can include both authentication of valid probe/target interface and encryption of debug data (trace as an example), so that the JTAG interface is only enabled for a probe that supports the proper JTAG protocol and has a correct encryption key. The encryption may alternately be handled as one encryption key for the on-chip to probe interface and a separate key for re-encrypting data from the probe to SW interface] and return the encrypted debug data to the debug application. [Stollon, para. 32 discloses an encryption/decryption engine 23 interposed between OCI 21 and test port 22. Engine 23 prevents unauthorized access to internal registers while retaining the advantages provided by on-chip trace and debug logic. Encryption/decryption engine 23 encrypts traffic received from OCI 21 and decrypts traffic received by test port 22. A dedicated buffer memory 24 is included as part of JTAG logic 20 for temporary store of trace and debug data to compensate for any latency introduced by the encryption/decryption process.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Stollon’s system with Li’s system, with a motivation to encrypt data going from SoC 10 to the probe and host and decrypt traffic received from the host and probe to SoC 10 and minimize the risk that a hacker can use a probe that sends commands to JTAG logic 20 to, for example, instruct processor 13 to transmit plain text out through an unencrypted serial port or other link that is not covered by the encryption system. [Stollon, para. 29]

Regarding claim 16, modified Li teaches the one or more non-transitory computer-readable storage media of claim 15, but Li does not teach further comprising a plurality of instructions stored thereon that, in response to being executed, cause the computing device to: store, in at least one range register, a memory address range of the one or more debug registers.
However, Stollon does teach further comprising a plurality of instructions stored thereon that, in response to being executed, cause the computing device to: store, in at least one range register, a memory address range of the one or more debug registers. [Stollon, para. 33 discloses Buffer 24 may be utilized differently depending on the cipher algorithm employed by SoC 10. For example, if the cipher encrypts cipher blocks, plain text traffic is accumulated in buffer 24 prior to the encryption or decryption. If the cipher operates on a continuous stream, encrypted traffic may be stored in buffer 24. If the employed cipher algorithm operates on a continuous stream of traffic and the encrypted traffic is stored in buffer 24 until bandwidth is available to transfer the encrypted traffic off-chip. Commands provided to JTAG logic 20 may request processor 13 to allocate addition buffer space in volatile memory 15. This additional buffer space may be required, for example, if debug and trace data accumulate at a rate that is faster than the encryption rate of the encryption engine. JTAG logic 20 uses a dedicated portion of memory 15 as an overflow buffer thereby eliminating the need for buffer 24.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Stollon’s system with Li’s system, with a motivation to encrypt data going from SoC 10 to the probe and host and decrypts traffic received from the host and probe to SoC 10 and minimize the risk that a hacker can use a probe that sends commands to JTAG logic 20 to, for example, instruct processor 13 to transmit plain text out through an unencrypted serial port or other link that is not covered by the encryption system. [Stollon, para. 29]

As per claim 17, modified Li teaches the one or more non-transitory computer-readable storage media of claim 15, further comprising a plurality of instructions stored thereon that, in response to being executed, cause the computing device to: receive, from the debug application, an attestation request; [Li, para. 48 discloses a virtual host running in the server device can receive, through a virtual USB interface, the ADB data packet generated by the ADB executable program in the server device. Para. 49 discloses the virtual host caches the debug bridge data packet and generates feedback information. Para. 44 discloses a debug bridge executable program, such as ADB.exe, running in the cloud server can generate an ADB service request, and encapsulate the service request to generate an ADB data packet] and in response to the attestation request, return attestation data to the debug application. [Li, para. 51 discloses the virtual host returns the feedback information to the debug bridge executable program, such that the debug bridge executable program sends a newly generated debug bridge data packet to the virtual host. The debug bridge data packet can be remotely transmitted by the service terminal device to a target terminal device.]

Claims 5 – 7, 12 – 14, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180157562 A1 to Li et al., (hereafter, "Li") in view of US 20080282087 A1 to Stollon et al., (hereinafter, “Stollon”) further in view of US 20180180674 A1 to Blankenburg.
Regarding claim 5, modified Li teaches the apparatus of claim 4, but Li does not teach the debug module comprising processing circuitry to: receive, from the debug application, a request for an address range of the one or more debug registers; and in response to the request, return the address range of the one or more debug registers to the debug application.
However, Blankenburg does teach the debug module comprising processing circuitry to: receive, from the debug application, a request for an address range of the one or more debug registers; [Blankenburg, para. 28 discloses an operation 402 requests content from memory of a target chip. For example, a debugger application may send such request to a hardware debug module. An operation 404 loads a trace function to a target chip's reserve RAM. Such trace function may be a compiled trace function configured to read memory content for specific addresses and to output the read content to an I/O port of the target chip. An operation 406 loads an array of addresses to the reserve RAM of the target chip. Furthermore, the operation 406 may also load size of content to be read at each of the addresses in the array of addresses] and in response to the request, return the address range of the one or more debug registers to the debug application. [Blankenburg, para. 19 discloses the debugger application 110 monitors the I/O port 118 and displays the content 130 from the memory addresses 126 to the user 120 via the debugger UI 106. Alternatively, the debugger application 110 reads the content 130 from the memory addresses 126 from the flash memory on the hardware debug module 104 and displays the read content via the debugger UI 106]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Blankenburg’s system with modified Li’s system, with a motivation to allow a user to view content of specified memory addresses of a target chip firmware using a GUI of a computing device. [Blankenburg, para. 30]

Regarding claim 6, modified Li teaches the apparatus of claim 5, but modified Li does not teach the debug module comprising processing circuitry to: receive, from the debug application, a cryptographic key; and store the cryptographic key in a secure memory location.
	However, Stollon does teach the debug module comprising processing circuitry to: receive, from the debug application, a cryptographic key; [Stollon, para. 42 discloses the probe, in one embodiment, includes a time based, limited duration licensing key. Thus, the probe periodically obtains a new key from host 30 before it can generate future signatures. The SoC uses the key provided by the probe to unlock and provide full functionality of the JTAG logic 20] and store the cryptographic key in a secure memory location. [Stollon, para. 38 discloses encryption and decryption keys, S-tables, blinding tables and other temporary storage requirements for implementing the encryption/decryption process may be stored in a portion of buffer memory 24 or in memories 14 and/or 15 as may be dictated by system design considerations. Para. 35 discloses the public key is associated with either a plurality of probes while the SoC retains a private key or with a plurality of SoC with a private key assigned to each probe.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Stollon’s system with Li’s system, with a motivation to encrypt data going from SoC 10 to the probe and host and decrypt traffic received from the host and probe to SoC 10 and minimize the risk that a hacker can use a probe that sends commands to JTAG logic 20 to, for example, instruct processor 13 to transmit plain text out through an unencrypted serial port or other link that is not covered by the encryption system. [Stollon, para. 29]

Regarding claim 7, modified Li teaches the apparatus of claim 6, but modified Li does not teach the debug module comprising processing circuitry to: establish a secure network session with a client platform using the cryptographic key.
	However, Stollon does teach the debug module comprising processing circuitry to: establish a secure network session with a client platform using the cryptographic key. [Stollon, para. 35 discloses as used herein, the public key is associated with either a plurality of probes while the SoC retains a private key or with a plurality of SoC with a private key assigned to each probe. To decode an encrypted message, the encryption/decryption engines use both the public key and the private key. Preferably, the public key changes on a periodic basis with new keys distributed or generated by a secure source. Para. 46 discloses a method 40 for securing JTAG communications in an integrated circuit device in accordance with an embodiment of the present invention. At 42, a user is authenticated at host 30 by entering user identification information and a valid password. Once authenticated, the user is provided access to application software 31. At 43, application software 31 validates the integrity of the probe either by downloading a license key to the probe to unlock probe software or by simply reading the probe's serial number and comparing that number to an expected serial number. Once the validation is completed, an encrypted link is established between the probe and the host. At 44, the user specifies, using application software 31, whether traffic between the probe and the host will be encrypted traffic or plain text with the default being encrypted traffic. If encrypted, the probe and the host initiate a handshake sequence to establish a secured transmission link. Subsequently, as indicated at 45, the probe initiates a handshake sequence to establish a secured transmission link with SoC 10. As used herein, a secured transmission link refers to a link where both sides of the link have authenticated the other side as a trustworthy entity and encryption protocols are established.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Stollon’s system with Li’s system, with a motivation to encrypt data going from SoC 10 to the probe and host and decrypt traffic received from the host and probe to SoC 10 and minimize the risk that a hacker can use a probe that sends commands to JTAG logic 20 to, for example, instruct processor 13 to transmit plain text out through an unencrypted serial port or other link that is not covered by the encryption system. [Stollon, para. 29]

Regarding claim 12, modified Li teaches the method of claim 11, but Li does not teach further comprising: receiving, from the debug application, a request for an address range of the one or more debug registers; and in response to the request, returning the address range of the one or more debug registers to the debug application.
However, Blankenburg does teach further comprising: receiving, from the debug application, a request for an address range of the one or more debug registers; [Blankenburg, para. 28 discloses an operation 402 requests content from memory of a target chip. For example, a debugger application may send such request to a hardware debug module. An operation 404 loads a trace function to a target chip's reserve RAM. Such trace function may be a compiled trace function configured to read memory content for specific addresses and to output the read content to an I/O port of the target chip. An operation 406 loads an array of addresses to the reserve RAM of the target chip. Furthermore, the operation 406 may also load size of content to be read at each of the addresses in the array of addresses] and in response to the request, returning the address range of the one or more debug registers to the debug application. [Blankenburg, para. 19 discloses the debugger application 110 monitors the I/O port 118 and displays the content 130 from the memory addresses 126 to the user 120 via the debugger UI 106. Alternatively, the debugger application 110 reads the content 130 from the memory addresses 126 from the flash memory on the hardware debug module 104 and displays the read content via the debugger UI 106]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Blankenburg’s system with modified Li’s system, with a motivation to allow a user to view content of specified memory addresses of a target chip firmware using a GUI of a computing device. [Blankenburg, para. 30]

Regarding claim 13, modified Li teaches the method of claim 12, but modified Li does not teach further comprising: receiving, from the debug application, a cryptographic key; and storing the cryptographic key in a secure memory location.
	However, Stollon does teach further comprising: receiving, from the debug application, a cryptographic key; [Stollon, para. 42 discloses the probe, in one embodiment, includes a time based, limited duration licensing key. Thus, the probe periodically obtains a new key from host 30 before it can generate future signatures. The SoC uses the key provided by the probe to unlock and provide full functionality of the JTAG logic 20]  and storing the cryptographic key in a secure memory location. [Stollon, para. 38 discloses encryption and decryption keys, S-tables, blinding tables and other temporary storage requirements for implementing the encryption/decryption process may be stored in a portion of buffer memory 24 or in memories 14 and/or 15 as may be dictated by system design considerations. Para. 35 discloses the public key is associated with either a plurality of probes while the SoC retains a private key or with a plurality of SoC with a private key assigned to each probe.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Stollon’s system with Li’s system, with a motivation to encrypt data going from SoC 10 to the probe and host and decrypt traffic received from the host and probe to SoC 10 and minimize the risk that a hacker can use a probe that sends commands to JTAG logic 20 to, for example, instruct processor 13 to transmit plain text out through an unencrypted serial port or other link that is not covered by the encryption system. [Stollon, para. 29]

Regarding claim 14, modified Li teaches the method of claim 13, but modified Li does not teach further comprising: establishing a secure network session with a client platform using the cryptographic key.
	However, Stollon does teach further comprising: establishing a secure network session with a client platform using the cryptographic key. [Stollon, para. 35 discloses as used herein, the public key is associated with either a plurality of probes while the SoC retains a private key or with a plurality of SoC with a private key assigned to each probe. To decode an encrypted message, the encryption/decryption engines use both the public key and the private key. Preferably, the public key changes on a periodic basis with new keys distributed or generated by a secure source. Para. 46 discloses a method 40 for securing JTAG communications in an integrated circuit device in accordance with an embodiment of the present invention. At 42, a user is authenticated at host 30 by entering user identification information and a valid password. Once authenticated, the user is provided access to application software 31. At 43, application software 31 validates the integrity of the probe either by downloading a license key to the probe to unlock probe software or by simply reading the probe's serial number and comparing that number to an expected serial number. Once the validation is completed, an encrypted link is established between the probe and the host. At 44, the user specifies, using application software 31, whether traffic between the probe and the host will be encrypted traffic or plain text with the default being encrypted traffic. If encrypted, the probe and the host initiate a handshake sequence to establish a secured transmission link. Subsequently, as indicated at 45, the probe initiates a handshake sequence to establish a secured transmission link with SoC 10. As used herein, a secured transmission link refers to a link where both sides of the link have authenticated the other side as a trustworthy entity and encryption protocols are established.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Stollon’s system with Li’s system, with a motivation to encrypt data going from SoC 10 to the probe and host and decrypt traffic received from the host and probe to SoC 10 and minimize the risk that a hacker can use a probe that sends commands to JTAG logic 20 to, for example, instruct processor 13 to transmit plain text out through an unencrypted serial port or other link that is not covered by the encryption system. [Stollon, para. 29]

Regarding claim 18, modified Li teaches the one or more non-transitory computer-readable storage media of claim 15, but Li does not teach further comprising a plurality of instructions stored thereon that, in response to being executed, cause the computing device to: receive, from the debug application, a request for an address range of the one or more debug registers; and in response to the request, return the address range of the one or more debug registers to the debug application.
However, Blankenburg does teach further comprising a plurality of instructions stored thereon that, in response to being executed, cause the computing device to: receive, from the debug application, a request for an address range of the one or more debug registers; [Blankenburg, para. 28 discloses an operation 402 requests content from memory of a target chip. For example, a debugger application may send such request to a hardware debug module. An operation 404 loads a trace function to a target chip's reserve RAM. Such trace function may be a compiled trace function configured to read memory content for specific addresses and to output the read content to an I/O port of the target chip. An operation 406 loads an array of addresses to the reserve RAM of the target chip. Furthermore, the operation 406 may also load size of content to be read at each of the addresses in the array of addresses] and in response to the request, return the address range of the one or more debug registers to the debug application. [Blankenburg, para. 19 discloses the debugger application 110 monitors the I/O port 118 and displays the content 130 from the memory addresses 126 to the user 120 via the debugger UI 106. Alternatively, the debugger application 110 reads the content 130 from the memory addresses 126 from the flash memory on the hardware debug module 104 and displays the read content via the debugger UI 106]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Blankenburg’s system with modified Li’s system, with a motivation to allow a user to view content of specified memory addresses of a target chip firmware using a GUI of a computing device. [Blankenburg, para. 30]

Regarding claim 19, modified Li teaches the one or more non-transitory computer-readable storage media of claim 18, but modified Li does not teach further comprising a plurality of instructions stored thereon that, in response to being executed, cause the computing device to: receive, from the debug application, a cryptographic key: and store the cryptographic key in a secure memory location.
However, Stollon does teach further comprising a plurality of instructions stored thereon that, in response to being executed, cause the computing device to: receive, from the debug application, a cryptographic key; [Stollon, para. 42 discloses the probe, in one embodiment, includes a time based, limited duration licensing key. Thus, the probe periodically obtains a new key from host 30 before it can generate future signatures. The SoC uses the key provided by the probe to unlock and provide full functionality of the JTAG logic 20] and store the cryptographic key in a secure memory location. [Stollon, para. 38 discloses encryption and decryption keys, S-tables, blinding tables and other temporary storage requirements for implementing the encryption/decryption process may be stored in a portion of buffer memory 24 or in memories 14 and/or 15 as may be dictated by system design considerations. Para. 35 discloses the public key is associated with either a plurality of probes while the SoC retains a private key or with a plurality of SoC with a private key assigned to each probe.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Stollon’s system with Li’s system, with a motivation to encrypt data going from SoC 10 to the probe and host and decrypt traffic received from the host and probe to SoC 10 and minimize the risk that a hacker can use a probe that sends commands to JTAG logic 20 to, for example, instruct processor 13 to transmit plain text out through an unencrypted serial port or other link that is not covered by the encryption system. [Stollon, para. 29]

Regarding claim 20, modified Li teaches the one or more non-transitory computer-readable storage media of claim 19, but modified Li does not teach further comprising a plurality of instructions stored thereon that, in response to being executed, cause the computing device to: establish a secure network session with a client platform using the cryptographic key.
However, Stollon does teach further comprising a plurality of instructions stored thereon that, in response to being executed, cause the computing device to: establish a secure network session with a client platform using the cryptographic key. [Stollon, para. 35 discloses as used herein, the public key is associated with either a plurality of probes while the SoC retains a private key or with a plurality of SoC with a private key assigned to each probe. To decode an encrypted message, the encryption/decryption engines use both the public key and the private key. Preferably, the public key changes on a periodic basis with new keys distributed or generated by a secure source. Para. 46 discloses a method 40 for securing JTAG communications in an integrated circuit device in accordance with an embodiment of the present invention. At 42, a user is authenticated at host 30 by entering user identification information and a valid password. Once authenticated, the user is provided access to application software 31. At 43, application software 31 validates the integrity of the probe either by downloading a license key to the probe to unlock probe software or by simply reading the probe's serial number and comparing that number to an expected serial number. Once the validation is completed, an encrypted link is established between the probe and the host. At 44, the user specifies, using application software 31, whether traffic between the probe and the host will be encrypted traffic or plain text with the default being encrypted traffic. If encrypted, the probe and the host initiate a handshake sequence to establish a secured transmission link. Subsequently, as indicated at 45, the probe initiates a handshake sequence to establish a secured transmission link with SoC 10. As used herein, a secured transmission link refers to a link where both sides of the link have authenticated the other side as a trustworthy entity and encryption protocols are established.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Stollon’s system with Li’s system, with a motivation to encrypt data going from SoC 10 to the probe and host and decrypt traffic received from the host and probe to SoC 10 and minimize the risk that a hacker can use a probe that sends commands to JTAG logic 20 to, for example, instruct processor 13 to transmit plain text out through an unencrypted serial port or other link that is not covered by the encryption system. [Stollon, para. 29]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893.  The examiner can normally be reached on Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        
/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434